UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN J. BUCKSHAW,

                             Petitioner,                             21-CV-2585 (LTS)

                     -against-                         ORDER DIRECTING PAYMENT OF FEE
                                                       OR IFP APPLICATION AND ORIGINAL
JOSEPH FUCITO, et al.,                                            SIGNATURE

                             Respondents.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Petitioner, proceeding pro se, brings this petition for a writ of habeas corpus. To proceed

with a petition for a writ of habeas corpus in this Court, a petitioner must either pay the $5.00

filing fee or, to request authorization to proceed in forma pauperis (IFP), that is, without

prepayment of fees, submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915.

       In addition, Rule 11(a) of the Federal Rules of Civil Procedure provides that “[e]very

pleading, written motion, and other paper must be signed by at least one attorney of record in the

attorney’s name – or by a party personally if the party is unrepresented.” See also Local Civil

Rule 11.1(a). The Supreme Court has interpreted Rule 11(a) to require “as it did in John

Hancock’s day, a name handwritten (or a mark handplaced).” Becker v. Montgomery, 532 U.S.

757, 764 (2001).

       Petitioner submitted the petition without the filing fee or an IFP application, and he also

failed to sign the petition. Within thirty days of the date of this order, Petitioner must either pay

the $5.00 filing fee or complete and submit the attached IFP application. If Petitioner submits the

IFP application, it should be labeled with docket number 21-CV-2585. If the Court grants the IFP

application, Petitioner will be permitted to proceed without prepayment of fees. See 28 U.S.C.

§ 1915(a)(1). Petitioner must also sign and return the attached declaration.
       No answer shall be required at this time. If Petitioner complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Petitioner fails to

comply with this order within the time allowed, the action will be dismissed.

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    May 28, 2021
           New York, New York
                                                             /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                        Chief United States District Judge




                                                 2
